Citation Nr: 1013547	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a compensable rating for a low back 
disability.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability by reason of 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for a low back 
disability.  In February 2010, the Veteran testified before 
the Board as a hearing held via videoconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
adequate rating of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  The Veteran last underwent 
a VA orthopedic examination in October 2007. VA treatment 
records dated in February 2008 reflect that the Veteran has 
since experienced a worsening of her low back pain.  At her 
February 2010 hearing, the Veteran contended that her low 
back pain was so severe, she had to use an automated cart 
when shopping because she could not walk more than a few 
feet.  Because the evidence suggests that her condition may 
have worsened since the date of the latest examination, the 
Board finds that a new examination is in order.   

The Board notes in this case that although VA examination 
reports have determined that the Veteran's current low back 
symptoms may not be related to the lumbar strain that she 
suffered while in service, the record does not demonstrate an 
intervening low back injury to clearly differentiate the 
severity of her current low back disability from the lumbar 
strain for which she is service-connected.  Therefore, the 
Board will treat the Veteran's current low back 
symptomotology as though it were related to her in-service 
lumber strain.  Mittleider v. West, 11 Vet. App. 181 (1998) 
(Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a nonservice-connected disability in the absence of 
medical evidence which does so).  Although on June 2006 and 
October 2007 VA examinations the Veteran was found to have no 
objective neurological manifestation of her low back 
disability, private and VA treatment records dated prior to 
and after those examinations reflect a diagnosis of fiber 
neuropathy of the lower extremities and sciatica.  The 
examiner who diagnosed the Veteran with fiber neuropathy 
stated that the etiology of her neuropathy was unknown.  
Therefore, it is necessary to clarify the severity of any 
neurological disability of the lower extremities, and whether 
those disabilities are related to her low back disability.  

A claim for a total disability rating for compensation 
purposes due to individual unemployability by reason of 
service-connected disability (TDIU) is part of a claim for a 
higher rating when such claim is raised by the record or 
asserted by the Veteran.  When evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

Here, the Veteran reported that she was unable to work due to 
her service-connected disabilities, namely, her migraine 
headaches and low back disability.  Therefore, the Board 
finds that the claim for TDIU must be remanded for further 
development, to include a VA examination, the report of which 
must contain an assessment offered by a VA examiner as to 
whether Veteran is able to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
38 U.S.C.A. § 5103A (West 2002); Colayong v. West, 12 Vet. 
App. 524 (1999); Friscia v. Brown, 7 Vet. App. 294 (1994).

The Board also finds that the RO must consider whether the 
evidence presents such an exceptional or unusual disability 
picture requiring that the case be forwarded to the Under 
Secretary for Benefits, or the Director of the Compensation 
and Pension Service, for consideration of the assignment of 
extraschedular ratings.  This referral is required because it 
is not permissible for the Board, in the first instance, to 
consider the assignment of an extraschedular rating.  Bagwell 
v. Brown, 9 Vet. App. 157 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996)).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the nature and 
severity of her lumbar spine disability, 
and any associated neurological 
impairment.  The examiner should review 
the claims file and should note that 
review in the report.  Any opinion 
provided should be supported by a full 
rationale.  The examiner should 
specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right 
rotation), expressed in degrees, and 
state whether there is any favorable 
or unfavorable ankylosis of the 
spine.

b)  Determine whether the back 
exhibits weakened movement, painful 
motion, excess fatigability, or 
incoordination attributable to the 
service connected back disability.  
If feasible, the determination 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
painful motion, excess fatigability, 
or incoordination.  The examiner 
should also express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the back is used 
repeatedly over a period of time.  
That determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

c)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over 
the past 12 months should be 
reported.  An incapacitating episode 
is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

d)  Identify any associated 
neurological disabilities associated 
with the service-connected back 
disability.  The severity of each 
neurological sign and symptom should 
be reported.  The examiner should 
conduct any appropriate neurological 
testing needed to address the above.  
If a separate neurological 
examination is needed one should be 
scheduled.  Provide an opinion as to 
whether any neurological 
symptomatology equates to mild, 
moderate, moderately severe, or 
severe incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected.  The examiner 
should refer to the July 2005 
diagnosis of fiber neuropathy, and 
the February 2008 diagnosis of 
sciatica, in explaining any 
neurological deficiencies.

e)  Thereafter, the examiner should 
opine whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, 
it is at least as likely as not (50 
percent or greater probability) that 
her service-connected disabilities 
(migraines, left chondromalacia 
patella, low back strain, right 
ankle sprain with foot pain, and 
neck injury with muscle tenseness) 
render her unable to secure or 
follow a substantially gainful 
occupation.

2.  Following the completion of the above 
development, the Veteran's case should be 
forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating for TDIU.

3.  Then, readjudicate the claims for a 
compensable rating for a low back 
disability and for a TDIU rating.  If 
action remains adverse, provide the 
veteran and her representative with a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument in the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


